Citation Nr: 1447930	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for anemia.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

On his VA Form 9, the Veteran indicated that he wanted to testify at a Travel Board Hearing.  A hearing was scheduled for May 2014.  However, the Veteran did not report for his hearing and no good cause has been presented for not appearing.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an acquired psychiatric disability was denied in an April 1987 Board decision.

2.  Evidence received since the final April 1987 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The probative evidence is against finding that the Veteran currently has or ever had diabetes mellitus.  

4.  The probative evidence is against finding that the Veteran's anemia is etiologically related to active service.  

CONCLUSIONS OF LAW

1.  The April 1987 Board decision is final.  38 U.S.C.A. § 4004(b) (West 1982), 38 C.F.R. § 19.104 (1986); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the final April 1987 Board decision is new and material; the criteria to reopen the claim for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for entitlement to service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In light of the favorable decision to reopen the Veteran's claim of service connection for an acquired psychiatric disorder, any deficiency as to VA's duties to notify and assist, as to that issue, including Kent v. Nicholson, 20 Vet. App. 1 (2006), is rendered moot.

As to the remaining issues on appeal, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January 2010 and February 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment records (STR), VA treatment records, and lay statements are of record.  The Board acknowledges that it is remanding the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, inter alia, to secure Social Security Administration (SSA) records as well as records from private hospital.  Those additional records are not pertinent to the present claims.  

In 1985, the Veteran indicated he had applied for SSA disability benefits.  Although the Veteran did not indicate what disability or disabilities his SSA claim was based on, the statement was provided in conjunction with his psychiatric claim and the only diagnoses of record were psychiatric in nature.  Moreover, subsequent VA treatment records strongly suggest that the SSA and private hospital records are not pertinent to the claims for anemia and diabetes mellitus.  His reference made to hospital records was made in context to a psychiatric hospitalization/treatment.  Extensive VA treatment records indicate that the Veteran was not diagnosed with anemia until September 2008, approximately 23 years after his SSA claim was filed.  With regard to his diabetes mellitus claim, many years after his SSA claim, the Veteran denied having diabetes mellitus and VA treatment records indicate that the Veteran does not have diabetes mellitus.  Accordingly, the Board finds that the SSA and private hospital records are not relevant to the claims decide herein.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

Although no VA examination has been obtained in conjunction with the claims of service connection for anemia and diabetes mellitus, the Board finds that examinations are not required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met in this case. 

With regard to diabetes mellitus, although VA treatment records indicate that the Veteran had elevated blood sugar levels and was advised to watch his diet, they expressly stated that he did not have diabetes mellitus.  As the evidence is against finding a current diagnosis of diabetes mellitus, the threshold McLendon element is not satisfied and a VA examination is not warranted.  Id.  

The Board acknowledges that the Veteran was diagnosed with anemia in September 2008.  However, the Veteran's STRs do not demonstrate complaints of or treatment for anemia, or symptoms thereof during active duty or for many years after service.  The Veteran does not even claim that he had anemia during service.  Additionally, a 1978 VA inpatient discharge summary noted that the Veteran's complete blood count was within normal limits several years after his discharge.  As a result, the Board finds the evidence of record does not demonstrate that the Veteran's anemia may be associated with an in-service event, injury, or disease.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  The Board will therefore review the merits of the Veteran's claims, de novo.  

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2014).  Reopening a claim for service connection previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

An April 1987 Board decision denied the Veteran's claim, finding there was no evidence that the Veteran's psychiatric disability was manifested in service or for many years thereafter.  The April 1987 Board decision is final.  38 U.S.C.A. § 4004(b) (West 1982), 38 C.F.R. § 19.104 (1986); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2014); see also Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (providing for Court review of final Board decisions stemming from adverse VA agency of original jurisdiction decision where notice of disagreement is received on or after November 18, 1988).

In December 2009, the Veteran petitioned to reopen his claim of entitlement to service connection for an acquired psychiatric disability, indicating that he was diagnosed with bipolar disorder.  A February 2010 rating decision denied the petition to reopen finding that new and material evidence had not been received.  

Evidence received since the April 1987 Board decision includes VA treatment records.  The evidence is new because it was not of record at the time of the April 1987 Board decision.  Furthermore, the Veteran's statements, which are noted in the VA counseling records, contribute to a more complete picture of the circumstances of the Veteran's service and the circumstances surrounding the onset of his psychiatric disabilities.  They are material.  Thus, new and material evidence has been received since the prior final denial of this claim.  Hodge, 155 F.3d at 1363; Shade, 24 Vet. App. at 117.  As discussed below, a remand is necessary before rendering a decision on the underlying claim.

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Certain chronic diseases, such as anemia and diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Anemia and diabetes mellitus are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The last date on which such a Veteran is presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era (i.e. January 9, 1962 to May 7, 1975).  38 C.F.R. § 3.307 (2014).  For these Veterans, diseases associated with exposure to certain herbicide agents are presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The list of diseases associated with exposure to certain herbicide includes Type 2 diabetes mellitus.  38 C.F.R. § 3.309(e) (2014). 

Diabetes Mellitus 

The Board acknowledges that the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam from August 1971 to April 1972.  Accordingly, in-service herbicide exposure is presumed and the second Shedden element is met.  

With regard to the threshold element, a current disability, the evidence is against finding that the Veteran currently has or ever had diabetes mellitus.  Although an April 2011 VA treatment record noted that the Veteran had impaired fasting glucose levels, a subsequent April 2011 treatment record indicated that further testing showed he did not have diabetes mellitus.  In the absence of proof of a current disability, service connection must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim").  In this case, VA treatment records have expressly stated that the Veteran does not have diabetes mellitus.  Moreover, there is no evidence that the Veteran has ever been diagnosed with diabetes mellitus.  Therefore, a current disability did not exist during the claim period or in close proximity to the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

The Board has not overlooked the Veteran's assertions that he had elevated blood sugar levels.  Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has diabetes mellitus falls outside the common knowledge of a layperson, which requires laboratory testing and medical training that he does not possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As there is no evidence that the Veteran possesses the requisite expertise to render a diagnosis, the Board affords the objective medical evidence, VA treatment records, greater probative weight and finds that the weight of the evidence is against granting service connection for diabetes mellitus.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

	(CONTINUED ON NEXT PAGE)



Anemia

VA treatment records indicate that the Veteran was diagnosed with anemia.  Accordingly, the first Shedden element is satisfied.  

With respect to the second Shedden element, in-service incurrence, there is no in-service evidence of anemia.  The Veteran's STRs are wholly silent for complaints, treatment, or a diagnosis of anemia.  Moreover, on an undated dental service questionnaire, the Veteran expressly denied any history of anemia.  Additionally, his April 1972 report of medical examination at separation noted that the Veteran's vascular system was normal.  Accordingly, the Board finds that the second Shedden element is not met and the Veteran's claim must be denied. 

For the sake of completeness, the Board will also briefly address the remaining Shedden element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).  

With respect to the third Shedden element, a nexus to service, there is no favorable medical nexus opinion of record that supports a link between the current diagnosis of anemia and the Veteran's period of service, nor is there any other competent medical or lay evidence indicating a link to service.  To the contrary, the evidence of record is completely silent for any evidence of anemia until September 2008, which is more than 35 years after the Veteran's separation from service.  He also does not claim that anemia was diagnosed at an earlier time or that he suffered from the symptoms of anemia since active service. The significant passage of time between the Veteran's service and the initial diagnosis of anemia is evidence that weighs heavily against the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  This passage of time also essentially prevents establishing service connection on a presumptive basis or continuity of symptomatology. Further, as to any assertion that his anemia is related to his active service, the Board again notes that there is no evidence that he possesses the necessary medical expertise to provide such an opinion.  Accordingly, the third Shedden element is not met.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for anemia must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted. 

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for anemia is denied.  


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claim for an acquired psychiatric disability.

Preliminarily, the Board notes that there may be relevant evidence that has not been associated with the claims file.  The claims file contains numerous VA Forms 21-4142 from the 1980s indicating that the Veteran received treatment at the Glen Eden Hospital in Warren, Michigan.  To date, these records have not been obtained nor has a negative response been received.  Additionally, in an April 1985 correspondence in connection with his previously denied claim, the Veteran indicated he applied for SSA disability.  Accordingly, reasonable efforts must be made to obtain the outstanding private treatment and SSA records and associate them with the claims file.   

The Board notes that the Veteran's last VA psychiatric examination was in June 1986.  Although the Veteran was diagnosed with a schizophrenic disorder, chronic, undifferentiated, an etiological opinion was not provided.  Furthermore, VA treatment records indicate that the Veteran has been diagnosed with an additional psychiatric disability, bipolar disorder.  Accordingly, a VA examination to determinate the nature and etiology of all psychiatric disabilities is warranted prior to adjudicating the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any mental health treatment, to include Glen Eden Hospital in Warren, Michigan. 

2.  Obtain all treatment records for the Veteran from April 2011 to present from the VA Medical Center (VAMC) in Memphis, Tennessee, and any associated outpatient clinics.  

3.  The AOJ should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as all medical records relied upon concerning that claim.

4.  Thereafter, provide the Veteran a psychological examination with an appropriate examiner.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  Based on this review and examination of the Veteran, the examiner should address the following:

a.  List all current psychiatric diagnoses.  

b.  For any psychiatric disorder diagnosed, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disability began in service or is otherwise related to his military service.

c.  For any psychosis diagnosed, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disability manifested to a compensable degree within one year of the Veteran's discharge from service on April 17, 1972.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

5.  After conducting any other development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


